DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Applicant’s amendments dated 10/03/2022 have been acknowledged and entered for consideration. Claim 3 has been cancelled and claim 21 has been newly added. Claims 1-2, 4-21 remain pending in the current application. The Applicant’s amendments are in response to the Non-Final office Action dated 07/01/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 11-15, 18, 20 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Seregin et al. (US PGPub 2021/0051341 A1).


Regarding claim 1 (Currently Amended), Seregin et al. disclose a method of video processing, comprising: 
determining, for a conversion between a current block of a current picture of a video and a bitstream of the video (Fig. 8 shows the conversion from an image frame of a current picture to a bitstream and Fig. 9 shows the reverse operation), motion information of the current block in an inter prediction mode ([0067], L7-12; It discloses inclusion of motion information of the PUs for inter-prediction. See also [0098]-[0099]); 
determining, for a first sample related to the current block ([0030], [0031]; Fig. 4A shows samples of a current video block 402 and Fig. 4B also shows samples Ni of a current block 422), a location of a reference sample in a reference picture associated with the current block (Fig. 4A also shows the locations of reference samples of a reference picture 404 corresponding to the current block 402 and Fig. 4B shows the locations of reference samples P0 and P1 of reference pictures 424 and 426 respectively corresponding to the current block 422) based on the motion information, one or more syntax elements included in the bitstream ([0122]; It discloses that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets w.r.t the coordinate position of the current block, identifies the location of the reference samples. See also [0240]), and one or more scaling ratios (Fig. 5; [0005], L14-17; [0044]; it discloses scaling ratios for horizontal and vertical directions based on the current picture and reference picture widths and heights); and 
performing the conversion based on the reference sample (Fig. 8 show the conversion from an image frame of a current picture to a bitstream and Fig. 9 shows the reverse operation based on the current video block, reference picture samples, motion information and syntax elements), 
wherein the one or more syntax elements are related to a window of the reference picture (Figs. 5-6; [0126]-[0128]; it discloses about a conformance window 542 related to the reference picture. See also [0150]), and 
wherein the one or more syntax elements indicate a left offset of the window of the reference picture and a top offset of the window of the reference picture (Fig. 5; [0126]; It shows a left offset of the window marked with reference numerals 506 and 546 on the left side of the window and a top offset of the window marked with reference numerals 506 and 546 on the top side of the window). 

Regarding claim 11 (Currently Amended), Seregin et al. disclose the method of claim 1, wherein the window is a scaling window which is used for scaling ratio calculation in an inter prediction ([0130]; Fig. 6).  

Regarding claim 12 (Original), Seregin et al. disclose the method of claim 11, wherein four different syntax elements are used to indicate the left offset and the top offset of the scaling window and a conformance window (Fig. 5 shows the scaling window and the conformance window, wherein [0045] and [0130] describe the syntax elements), and 
wherein samples outside the conformance window are disposable when outputting the video ([0017]; It discloses that based on the conformance window offset values the current picture is cropped, which means any region outside the conformance window is discarded in the output picture display).  

Regarding claim 13 (Original), Seregin et al. disclose the method of claim 1, wherein the conversion includes encoding the current block into the bitstream (Fig. 8).  

Regarding claim 14 (Original), Seregin et al. disclose the method of claim 1, wherein the conversion includes decoding the current block from the bitstream (Fig. 9).  

Regarding claim 15 (Currently Amended), Seregin et al. disclose an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon ([0212]), wherein the instructions upon execution by the processor, cause the processor to: 
determine, for a conversion between a current block of a current picture of a video and a bitstream of the video (Fig. 8 shows the conversion from an image frame of a current picture to a bitstream and Fig. 9 shows the reverse operation), motion information of the current block in an inter prediction mode ([0067], L7-12; It discloses inclusion of motion information of the PUs for inter-prediction. See also [0098]-[0099]); 
determine, for a first sample related to the current block ([0030], [0031]; Fig. 4A shows samples of a current video block 402 and Fig. 4B also shows samples Ni of a current block 422), a location of a reference sample in a reference picture associated with the current block (Fig. 4A also shows the locations of reference samples of a reference picture 404 corresponding to the current block 402 and Fig. 4B shows the locations of reference samples P0 and P1 of reference pictures 424 and 426 respectively corresponding to the current block 422) based on the motion information, one or more syntax elements included in the bitstream ([0122]; It discloses that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets w.r.t the coordinate position of the current block, identifies the location of the reference samples. See also [0240]), and one or more scaling ratios (Fig. 5; [0005], L14-17; [0044]; it discloses scaling ratios for horizontal and vertical directions based on the current picture and reference picture widths and heights); and 
perform the conversion based on the reference sample (Fig. 8 show the conversion from an image frame of a current picture to a bitstream and Fig. 9 shows the reverse operation based on the current video block, reference picture samples, motion information and syntax elements), 
wherein the one or more syntax elements are related to a window of the reference picture (Figs. 5-6; [0126]-[0128]; it discloses about a conformance window 542 related to the reference picture. See also [0150]), and 
wherein the one or more syntax elements indicate a left offset of the window of the reference picture and a top offset of the window of the reference picture (Fig. 5; [0126]; It shows a left offset of the window marked with reference numerals 506 and 546 on the left side of the window and a top offset of the window marked with reference numerals 506 and 546 on the top side of the window).  

Regarding claim 18 (Currently Amended), Seregin et al. disclose a non-transitory computer-readable storage medium storing instructions that cause a processor ([0006], [0212]) to: 
determine, for a conversion between a current block of a current picture of a video and a bitstream of the video (Fig. 8 shows the conversion from an image frame of a current picture to a bitstream and Fig. 9 shows the reverse operation), motion information of the current block in an inter prediction mode ([0067], L7-12; It discloses inclusion of motion information of the PUs for inter-prediction. See also [0098]-[0099]); 
determine, for a first sample related to the current block ([0030], [0031]; Fig. 4A shows samples of a current video block 402 and Fig. 4B also shows samples Ni of a current block 422), a location of a reference sample in a reference picture associated with the current block (Fig. 4A also shows the locations of reference samples of a reference picture 404 corresponding to the current block 402 and Fig. 4B shows the locations of reference samples P0 and P1 of reference pictures 424 and 426 respectively corresponding to the current block 422) based on the motion information, one or more syntax elements included in the bitstream ([0122]; It discloses that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets w.r.t the coordinate position of the current block, identifies the location of the reference samples. See also [0240]), and one or more scaling ratios (Fig. 5; [0005], L14-17; [0044]; it discloses scaling ratios for horizontal and vertical directions based on the current picture and reference picture widths and heights); and 
perform the conversion based on the reference sample (Fig. 8 show the conversion from an image frame of a current picture to a bitstream and Fig. 9 shows the reverse operation based on the current video block, reference picture samples, motion information and syntax elements), 
wherein the one or more syntax elements are related to a window of the reference picture (Figs. 5-6; [0126]-[0128]; it discloses about a conformance window 542 related to the reference picture. See also [0150]), and 
wherein the one or more syntax elements indicate a left offset of the window of the reference picture and a top offset of the window of the reference picture (Fig. 5; [0126]; It shows a left offset of the window marked with reference numerals 506 and 546 on the left side of the window and a top offset of the window marked with reference numerals 506 and 546 on the top side of the window). 

Regarding claim 20 (Currently Amended), Seregin et al. disclose a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus ([0006], [0212]), wherein the method comprises: 
determining, for a current block related to a current picture of the video (Fig. 4A shows the current block 402 of the current picture), motion information of the current block in an inter prediction mode ([0067], L7-12; It discloses inclusion of motion information of the PUs for inter-prediction. See also [0098]-[0099]); 
determining, for a first sample related to the current block ([0030], [0031]; Fig. 4A shows samples of a current video block 402 and Fig. 4B also shows samples Ni of a current block 422), a location of a reference sample in a reference picture associated with the current block (Fig. 4A also shows the locations of reference samples of a reference picture 404 corresponding to the current block 402 and Fig. 4B shows the locations of reference samples P0 and P1 of reference pictures 424 and 426 respectively corresponding to the current block 422) based on the motion information, one or more syntax elements included in the bitstream ([0122]; It discloses that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets w.r.t the coordinate position of the current block, identifies the location of the reference samples. See also [0240]), and one or more scaling ratios (Fig. 5; [0005], L14-17; [0044]; it discloses scaling ratios for horizontal and vertical directions based on the current picture and reference picture widths and heights); and 
generating the bitstream based on the reference sample (Fig. 8 show the conversion from an image frame of a current picture to a bitstream and Fig. 9 shows the reverse operation based on the current video block, reference picture samples, motion information and syntax elements), 
wherein the one or more syntax elements are related to a window of the reference picture (Figs. 5-6; [0126]-[0128]; it discloses about a conformance window 542 related to the reference picture. See also [0150]), and 
wherein the one or more syntax elements indicate a left offset of the window of the reference picture and a top offset of the window of the reference picture (Fig. 5; [0126]; It shows a left offset of the window marked with reference numerals 506 and 546 on the left side of the window and a top offset of the window marked with reference numerals 506 and 546 on the top side of the window).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-5, 16, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US PGPub 2021/0051341 A1) in view of Seregin et al. (US PGPub 2021/0084311 A1), hereinafter Seregin2.

Regarding claim 2 (Original), Seregin et al. teach the method of claim 1, wherein a location of an intermediate reference sample associated with a top left sample of the current block is derived ([0049], L1-4; [0136], L1-4; [0143], L1-4; It teaches derivation of a top left corner of the reference sample corresponding to the current block) based on the motion information, the one or more syntax elements, and a location of the top left sample of the current block (Figs. 4A-B; [0122]; It teaches that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets w.r.t the coordinate position of the current block, identifies the location of the reference samples. See also [0240]), and wherein the location of the intermediate reference sample is further used to determine the location of the reference sample (Fig. 4B shows the derivation of the reference sample P0 of reference block 424 with respect to the reference sample P1 of reference block 426).
Although, Seregin et al. teach determining location of a reference sample corresponding to the current video block, but it does not explicitly teach determining location of an intermediate reference sample.
However, Seregin2, in the same field of endeavor ([0005]), teach a video coding system where it teaches determining location of an intermediate reference sample (Seregin2; [0050]; it teaches determining an intermediate reference picture location which is vertically or horizontally intermediate between two samples of a reference picture).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Seregin et al’s invention of determining scaling ratios associated with the current picture and/or the reference picture to include Seregin2's usage of intermediate reference picture, because it enables to calculate the location of the reference picture with more accuracy and granularity (Seregin2; [0050]).

Regarding claim 4 (Currently Amended), Seregin et al. and Seregin2 teach the method of claim 2, wherein a shift operation is applied to derive the location of the intermediate reference sample (Seregin et al.; [0120]; It teaches that a scaling factor (denoted by a), a shift number (denoted by s) and an offset (denoted by b) is used in the motion compensation).  

Regarding claim 5 (Original), Seregin et al. and Seregin2 teach the method of claim 4, wherein the location of the intermediate reference sample is further determined based on a color component and a color format of the current block (Seregin et al.; [0046]; It teaches how the reference picture parameters are determined based on the color components of luma and chroma variation based on the color format 4:4:4 and 4:2:0).

Regarding claim 16 (Currently Amended), Seregin et al. teach the apparatus of claim 15, wherein a location of an intermediate reference sample associated with a top left sample of the current block is derived ([0049], L1-4; [0136], L1-4; [0143], L1-4; It teaches derivation of a top left corner of the reference sample corresponding to the current block) based on the motion information, the one or more syntax elements, and a location of the top left sample of the current block (Figs. 4A-B; [0122]; It teaches that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets w.r.t the coordinate position of the current block, identifies the location of the reference samples. See also [0240]), and wherein the location of the intermediate reference sample is further used to determine the location of the reference sample (Fig. 4B shows the derivation of the reference sample P0 of reference block 424 with respect to the reference sample P1 of reference block 426), and 
wherein a shift operation is applied to derive the location of the intermediate reference sample ([0120]; It teaches that a scaling factor (denoted by a), a shift number (denoted by s) and an offset (denoted by b) is used in the motion compensation), and 
wherein the location of the intermediate reference sample is further determined based on a color component and a color format of the current block ([0046]; It teaches how the reference picture parameters are determined based on the color components of luma and chroma variation based on the color format 4:4:4 and 4:2:0).
Although, Seregin et al. teach determining location of a reference sample corresponding to the current video block, but it does not explicitly teach determining location of an intermediate reference sample.
However, Seregin2, in the same field of endeavor ([0005]), teach a video coding system where it teaches determining location of an intermediate reference sample (Seregin2; [0050]; it teaches determining an intermediate reference picture location which is vertically or horizontally intermediate between two samples of a reference picture).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Seregin et al’s invention of determining scaling ratios associated with the current picture and/or the reference picture to include Seregin2's usage of intermediate reference picture, because it enables to calculate the location of the reference picture with more accuracy and granularity (Seregin2; [0050]).

Regarding claim 19 (Currently Amended), Seregin et al. teach the non-transitory computer-readable storage medium of claim 18, wherein a location of an intermediate reference sample associated with a top left sample of the current block is derived ([0049], L1-4; [0136], L1-4; [0143], L1-4; It teaches derivation of a top left corner of the reference sample corresponding to the current block) based on the motion information, the one or more syntax elements, and a location of the top left sample of the current block (Figs. 4A-B; [0122]; It teaches that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets w.r.t the coordinate position of the current block, identifies the location of the reference samples. See also [0240]), and wherein the location of the intermediate reference sample is further used to determine the location of the reference sample (Fig. 4B shows the derivation of the reference sample P0 of reference block 424 with respect to the reference sample P1 of reference block 426), and 
wherein a shift operation is applied to derive the location of the intermediate reference sample ([0120]; It teaches that a scaling factor (denoted by a), a shift number (denoted by s) and an offset (denoted by b) is used in the motion compensation), and 
wherein the location of the intermediate reference sample is further determined based on a color component and a color format of the current block ([0046]; It teaches how the reference picture parameters are determined based on the color components of luma and chroma variation based on the color format 4:4:4 and 4:2:0).  
Although, Seregin et al. teach determining location of a reference sample corresponding to the current video block, but it does not explicitly teach determining location of an intermediate reference sample.
However, Seregin2, in the same field of endeavor ([0005]), teach a video coding system where it teaches determining location of an intermediate reference sample (Seregin2; [0050]; it teaches determining an intermediate reference picture location which is vertically or horizontally intermediate between two samples of a reference picture).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Seregin et al’s invention of determining scaling ratios associated with the current picture and/or the reference picture to include Seregin2's usage of intermediate reference picture, because it enables to calculate the location of the reference picture with more accuracy and granularity (Seregin2; [0050]).

Regarding claim 21 (New), Seregin et al. teach the non-transitory computer-readable recording medium of claim 20, wherein a location of an intermediate reference sample associated with a top left sample of the current block is derived  ([0049], L1-4; [0136], L1-4; [0143], L1-4; It teaches derivation of a top left corner of the reference sample corresponding to the current block) based on the motion information, the one or more syntax elements, and a location of the top left sample of the current block (Figs. 4A-B; [0122]; It teaches that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets w.r.t the coordinate position of the current block, identifies the location of the reference samples. See also [0240]), and wherein the location of the intermediate reference sample is further used to determine the location of the reference sample (Fig. 4B shows the derivation of the reference sample P0 of reference block 424 with respect to the reference sample P1 of reference block 426), and 
wherein a shift operation is applied to derive the location of the intermediate reference sample ([0120]; It teaches that a scaling factor (denoted by a), a shift number (denoted by s) and an offset (denoted by b) is used in the motion compensation), and 
wherein the location of the intermediate reference sample is further determined based on a color component and a color format of the current block ([0046]; It teaches how the reference picture parameters are determined based on the color components of luma and chroma variation based on the color format 4:4:4 and 4:2:0).
Although, Seregin et al. teach determining location of a reference sample corresponding to the current video block, but it does not explicitly teach determining location of an intermediate reference sample.
However, Seregin2, in the same field of endeavor ([0005]), teach a video coding system where it teaches determining location of an intermediate reference sample (Seregin2; [0050]; it teaches determining an intermediate reference picture location which is vertically or horizontally intermediate between two samples of a reference picture).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Seregin et al’s invention of determining scaling ratios associated with the current picture and/or the reference picture to include Seregin2's usage of intermediate reference picture, because it enables to calculate the location of the reference picture with more accuracy and granularity (Seregin2; [0050]).

Allowable Subject Matter
Claims 6-10, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 recites specific equations to calculate the intermediate reference samples, which Seregin et al. and/or Seregin2 fail to teach. The reference of Chen et al. (“Resampling Process of the Scalable High Efficiency Video Coding”, see attached NPL), teach similar equations but not the same as claimed. Similarly, claim 17 also recites specific equations to calculate the intermediate reference samples, which Seregin et al. and/or Seregin2 fail to teach. Claims 7-10 are directly or indirectly dependent on claim 6. Therefore, any of the objected claims, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, will be allowable.

Response to Arguments
Applicant's arguments filed on 10/03/2022 have been fully considered and they are partially persuasive.

The claim amendments have addressed the claim objection on claims 7, 9, 17 and therefore withdrawn.

The Applicant, regarding the 112(a) written description rejection of claims 2-12, 16-17, 19, argues that dependent claims 6 and 8 describe the intermediate reference samples refxSbL and refySbL, which are disclosed in equations 8-755, 8-757 on Pages 69, 71. Even though the specification does not explicitly disclose that refxSbL and refySbL are the intermediate reference samples, however, since the claim discloses it and is part of the original disclosure, therefore the argument is persuasive and the rejection is withdrawn.

The Applicant argues, in P10-11 of the remark section, regarding the rejection of claim 1 by Seregin et al. by stating that “Seregin is silent about identifying “a reference sample” in the reference block 404 based on “one or more syntax elements included in the bitstream” that “are related to a window of the reference picture.”.
The Examiner cannot concur with the Applicant and respectfully disagrees. The Examiner would like to reiterate that Seregin et al. disclose in Fig. 4A, neighboring samples of a reference block, which is nothing but “a reference sample” of the reference block 404. In [0030], [0031] and as shown in Fig. 4A, it shows samples of a current video block 402 and Fig. 4B also shows samples Ni of a current block 422, wherein Fig. 4A also shows the locations of reference samples of a reference block 404 corresponding to the current block 402 and Fig. 4B shows the locations of reference samples P0 and P1 of reference pictures 424 and 426 respectively corresponding to the current block 422. On the other hand, in [0122], it discloses that the reference index (same as syntax elements) and the motion information, which includes vertical/horizontal offsets with respect to the coordinate position of the current block, identifies the location of the reference samples. See also [0240]. Lastly, in Fig. 5 in view of [0005], L14-17 and [0044], it discloses scaling ratios for horizontal and vertical directions based on the current picture and reference picture widths and heights. Moreover, in [0127], it clearly states “Moreover, in some examples, a scaling window (e.g., 502) can be signaled for each picture (e.g., for each current picture and each reference picture). The window offsets (e.g., 506) from the scaling window(s) can be used to derive a scaling ratio (e.g., 530) as previously explained”. Even in Fig. 6, it shows how the scaling window 608 can include a top offset, a bottom offset, a left offset, and a right offset which can be added to the height and width of the reference picture 610 (e.g., from the top, bottom, left, and right of the reference picture 610) to determine a scaling ratio for the reference picture 610 as disclosed in [0130]. Therefore, Seregin et al. is not at all silent about identifying “a reference sample” in the reference block based on “one or more syntax elements included in the bitstream” that “are related to a window of the reference picture.
The Applicant also argues that “The Office appears to have equated window offsets of the scaling window as “a left offset of the window of the reference picture and a top offset of the window of the reference picture.” However, the Office has failed to provide any reasoning regarding why one with ordinary skills in the art would be motivated to equate these different concepts”.
The Examiner cannot concur with the Applicant and respectfully disagrees. The Examiner did not equate this out of nowhere, but rather from the disclosure of Seregin et al., [0012], where it states “In some examples, the one or more scaling windows can include a scaling window of the reference picture, and the scaling window of the reference picture can be determined from a PPS referred by the reference picture.” The Examiner would like to point out that the Applicant’s own admitted disclosure support the teachings of Seregin et al. as far as the scaling window offset and reference window are concerned. For example, the original disclosure in P91, paragraph [0288], states “In some embodiments, the dimension of the first scaling window or the second scaling window is signaled in the coded representation and is used to determine a top-left offset for a reference sample in applying Reference Picture Resampling (RPR) during the conversion”, which is exactly the same concept disclosed by Seregin et al. Therefore, the Examiner believes Seregin et al. anticipate each and every limitations of the independent claim 1.

The Applicant, in P12 of the remark section, argues that Lu et al. do not qualify as a valid prior-art because none of the provisional applications that the prior-art reference claims priority of disclose the cited paragraphs. The Examiner, after careful review of the provisional applications which Lu et al. claimed priority of, finds that each of the provisional applications surprisingly disclose completely different inventions (not even under the same classification) than the prior-art itself. The Examiner agrees with the Applicant’s assertion that Lu et al. indeed not a valid prior-art reference. The Examiner thereafter did further search and consideration of other relevant references, but failed to find any reference for rejecting the claims that were previously rejected in view of Lu et al. and therefore objected the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “Resampling Process of the Scalable High Efficiency Video Coding” – Chen et al., IEEE 2015 Data Compression Conference; Date of Conference: 07-09 April 2015.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485